Case 9:18-cv-81038-DMM Document 50-7 Entered on FLSD Docket 04/16/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 9:18-cv-81038-DMM

   SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,
   v.

   Palm House Hotel, LLLP, et al.,                                [PROPOSED]
                                                                  DEFAULT JUDGMENT

         Defendants and Relief Defendants.
   ____________________________________________/

          THIS MATTER is before the Court on Plaintiff Securities and Exchange Commission’s

   Motion to Strike Defendant Joseph J. Walsh, Sr.’s Answer and Enter Default Judgment Against

   Him Pursuant to Fed. R. Civ. P. 37 and 55(b)(2) (DE __). The Court has carefully reviewed said

   Motion, the entire Court file and is otherwise fully advised in the premises.

                        FINDINGS OF FACT AND CONCLUSIONS OF LAW

          1.      This Court has personal jurisdiction over Walsh and the subject matter of this

   action. Venue is proper in the Southern District of Florida.

          2.      Walsh was properly served with a summons and a copy of the Complaint pursuant

   to Rule 4(f)(3) of the Federal Rules of Civil Procedure after Plaintiff Securities and Exchange

   Commission (“Commission”) moved for approval of alternative methods of service which the

   Court granted on November 6, 2018 (DE 36). Thus, Walsh has proper notice of this action.

          3.      Walsh filed his Answer on December 14, 2018. (DE 41.)

          4.      On January 18, 2019, the Court granted a motion to withdraw as counsel filed by

   Criscione Ravala, LLP, the then attorney of record for Walsh, and ordered Walsh to retain new

   counsel on or before February 4, 2019 or to advise the Court if he intended to proceed pro se and,

   if so, to include in the notice his current residential address. (DE 48.) The Court also directed the
Case 9:18-cv-81038-DMM Document 50-7 Entered on FLSD Docket 04/16/2019 Page 2 of 7



   Commission to serve all papers on Walsh by email to his personal email address and to the offices

   of Walsh’s attorneys in China, Lehman, Lee & Xu. (Id.)

          5.      Notwithstanding the Court’s January 18, 2019 order setting a February 4, 2019

   deadline for Walsh to obtain new counsel or advise the Court if he intended to proceed pro se,

   Walsh did not comply with the order.

          6.      On February 7, 2019, the Commission sent a letter to Walsh – both to his personal

   email address and to Defendants’ counsel in China – which provided notice that the deadline for

   Walsh to obtain new counsel or advise the Court that he intended to proceed pro se had passed.

   The February 7th letter also informed Walsh of the Court’s two case scheduling orders (DE 26,

   47), which were enclosed with the letter, and that Walsh was required to comply with pretrial

   discovery in accordance with S.D. Fla. L.R. 16.1 and 26.1, the Federal Rules of Civil Procedure

   and this Court’s orders. (Id.) The February 7th letter further informed Walsh that he was required

   to make initial disclosures pursuant to Rule 26(a)(1)(D) of the Federal Rules of Civil Procedure

   and enclosed the Commission’s First Set of Interrogatories which Walsh was required to answer

   by March 11, 2019. Fed. R. Civ. P. 33(b)(2). Finally, the February 7th letter requested Walsh to

   contact the Commission’s counsel to provide available dates during the first two weeks of April

   for Walsh’s deposition. Walsh never responded to the Commission’s February 7th letter.

          7.      On March 19, 2019, the Commission’s counsel sent Walsh an email underscoring

   the fact that in addition to not responding to the Commission’s communications, he had also failed

   to comply with his discovery obligations and this Court’s orders. The March 19th email requested

   Walsh to contact the Commission’s counsel to discuss the outstanding matters no later than March

   22, 2019. Walsh never responded to the Commission’s March 19th letter.




                                                   2
Case 9:18-cv-81038-DMM Document 50-7 Entered on FLSD Docket 04/16/2019 Page 3 of 7



          8.      To date, Walsh has not: (i) advised the Court that he intends to proceed pro se; (ii)

   provided the Court with a residential address; (iii) provided initial disclosures pursuant to Fed. R.

   Civ. P. 26(a)(1)(D); (iv) served his answers, objections, or any written response to the

   Commission’s First Set of Interrogatories pursuant to Fed. R. Civ. P. 33(b)(2); or (iv) provided

   Commission counsel with deposition dates despite numerous requests.

          9.      Pursuant to Fed. R. Civ. P. 37(b)(2)(A)(iii), 37(b)(2)(A)(vi), 37(c)(1)(C), and

   37(d)(3), the Court finds it is appropriate to strike Walsh’s Answer (DE 41) and enter default

   judgment against him.

          10.     By virtue of the default judgment, Walsh “admits the plaintiff’s well-pleaded

   allegations of fact, is concluded on those facts by the judgment, and is barred from contesting on

   appeal the facts thus established.” Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987).

   Thus, the Court finds Walsh committed the violations alleged in the Complaint.

          Accordingly, after due consideration, it is

          ORDERED AND ADJUDGED that the Commission’s Motion to Strike Defendant

   Joseph J. Walsh Sr.’s Answer and Enter Default Judgment Against Him Pursuant to Fed. R. Civ.

   P. 37 is GRANTED as follows:

          1.      Defendant Joseph J. Walsh Sr.’s Answer (DE 41) be and the same is hereby

   STRICKEN;

          2.      Pursuant to Federal Rules of Civil Procedure 54, 55 and 58, Default Judgment be

   and the same is hereby ENTERED in favor of Plaintiff Securities and Exchange Commission and

   against Defendant Joseph J. Walsh Sr. upon the Complaint (DE 1) filed herein as follows:




                                                    3
Case 9:18-cv-81038-DMM Document 50-7 Entered on FLSD Docket 04/16/2019 Page 4 of 7



                       I. SECTION 17(A) OF THE SECURITIES ACT OF 1933

          IT IS ORDERED AND ADJUDGED that Walsh is permanently restrained and enjoined

   from violating Section 17(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77q(a),

   in the offer or sale of any security by the use of any means or instruments of transportation or

   communication in interstate commerce or by use of the mails, directly or indirectly:

          (a) to employ any device, scheme, or artifice to defraud;

          (b) to obtain money or property by means of any untrue statement of material fact or any

              omission of a material fact necessary in order to make the statements made, in light of

              the circumstances under which they were made, not misleading; or

          (c) to engage in any transaction, practice, or course of business which operates or would

              operate as a fraud or deceit upon the purchaser,

   by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

   disseminating false or misleading documents, materials, or information or making, either orally or

   in writing, any false or misleading statement in any communication with any investor or

   prospective investor, about:

          (a) any investment strategy or investment in securities,

          (b) the prospects for success of any product or company,

          (c) the use of investor funds,

          (d) compensation to any person,

          (e) Walsh’s qualifications to advise investors, or

          (f) the misappropriation of investor funds or investment proceeds.

          IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

   Civil Procedure 65(d)(2), the foregoing paragraph also bind the following who receive actual



                                                     4
Case 9:18-cv-81038-DMM Document 50-7 Entered on FLSD Docket 04/16/2019 Page 5 of 7



   notice of this Judgment by personal service or otherwise: (a) Walsh’s officers, agents, servants,

   employees, and attorneys; and (b) other persons in active concert or participation with Walsh or

   with anyone described in (a).

               II. SECTION 10(B) OF THE SECURITIES EXCHANGE ACT OF 1934

          IT IS FURTHER ORDERED AND ADJUDGED that Walsh is permanently restrained

   and enjoined from violating, directly or indirectly, Section 10(b) of the Securities Exchange Act

   of 1934 (“Exchange Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R.

   § 240.10b-5, by the use of any means or instrumentality of interstate commerce, or of the mails or

   of any facility of any national securities exchange, in connection with the purchase or sale of any

   security:

          (d) to employ any device, scheme, or artifice to defraud;

          (e) to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in light of the circumstances under

               which they were made, not misleading; or

          (f) to engage in any act, practice, or course of business which operates or would operate

               as a fraud or deceit upon any person,

   by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

   disseminating false or misleading documents, materials, or information or making, either orally or

   in writing, any false or misleading statement in any communication with any investor or

   prospective investor, about:

          (a) any investment strategy or investment in securities,

          (b) the prospects for success of any product or company,

          (c) the use of investor funds,



                                                       5
Case 9:18-cv-81038-DMM Document 50-7 Entered on FLSD Docket 04/16/2019 Page 6 of 7



          (d) compensation to any person,

          (e) Walsh’s qualifications to advise investors, or

          (f) the misappropriation of investor funds or investment proceeds.

          IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

   Civil Procedure 65(d)(2), the foregoing paragraph also bind the following who receive actual

   notice of this Judgment by personal service or otherwise: (a) Walsh’s officers, agents, servants,

   employees, and attorneys; and (b) other persons in active concert or participation with Walsh or

   with anyone described in (a).

                           III. DISGORGEMENT AND CIVIL PENALTY

          IT IS FURTHER ORDERED AND ADJUDGED that Walsh shall pay disgorgement of

   ill-gotten gains, prejudgment interest thereon, and a civil penalty pursuant to Section 20(d) of the

   Securities Act, 15 U.S.C. § 77t(d), and Section 21(d)(3) of the Exchange Act, 15 U.S.C. §

   78u(d)(3). The Court shall determine the amounts of the disgorgement and civil penalty upon

   motion of the Commission. Prejudgment interest shall be calculated from August 3, 2013 based

   on the rate of interest used by the Internal Revenue Service for the underpayment of federal income

   tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for

   disgorgement and/or civil penalties, and at any hearing held on such motion: (a) Walsh will be

   precluded from arguing that he did not violate the federal securities laws as alleged in the

   Complaint; (b) Walsh may not challenge the validity of the Consent or this Judgment; (c) solely

   for purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true

   by the Court; and (d) the Court may determine the issues raised in the motion on the basis of

   affidavits, declarations, excerpts of sworn deposition or investigative testimony, and documentary

   evidence, without regard to the standards for summary judgment contained in Rule 56(c) of the



                                                    6
Case 9:18-cv-81038-DMM Document 50-7 Entered on FLSD Docket 04/16/2019 Page 7 of 7



   Federal Rules of Civil Procedure. In connection with the Commission’s motion for disgorgement

   and/or civil penalties, the parties may take discovery, including discovery from appropriate non-

   parties.

                            IV. BANKRUPTCY NONDISCHARGEABILITY

              IT IS FURTHER ORDERED AND ADJUDGED that, solely for purposes of exceptions

   to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the allegations in

   the Complaint are true and admitted by Walsh, and further, any debt for disgorgement,

   prejudgment interest, civil penalty, or other amounts due by Walsh under this Judgment or any

   other judgment, order, consent order, decree, or settlement agreement entered in connection with

   this proceeding, is a debt for the violation by Walsh of the federal securities laws or any regulation

   or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11

   U.S.C. § 523(a)(19); and

              3.    The Court will retain jurisdiction over the above-styled cause solely for the purpose

   of enforcing this Default Judgment; and

              4.    To the extent not otherwise disposed of herein, all pending motion are hereby

   DENIED as moot.

              DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

   this ____ day of _______, 2019.



                                                          ____________________________________
                                                          Donald M. Middlebrooks
                                                          United States District Judge




                                                      7
